Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 07/29/2022, 02/04/2022, 01/10/2022 and 08/24/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The newly referenced art to Pang US 2016/0337661, does not expressly teach or implies the claim matter reciting inter alia; 
updating the cache memory by storing the reconstructed samples of the current block in the cache memory and by copying, from the cache memory to a different memory, reconstructed samples of at least one coding region comprising the CTU adjacent to the CTU of the current block such that the reconstructed samples of the at least one coding region comprising the CTU adjacent to the CTU of the current block are not available for reconstruction of a next block.  
Claim Status
3.	Claims 1-20 are allowed
This Application is subject to a Terminal Disclaimer to the issued patent US 11,146,805. 


Reasons for Allowance
4.	The most representative arts to Pang (US 2015/0373358) or Seregin (US 2020/0137400) while describing the basic principles of IBC (Intra Block-Copy) coding method, alone or in combination do not teach each limitation of the amended claims.
	Specifically the amendment is directed to a method, including: decoding prediction information of a current block of a current coding region in a coded video bitstream, the prediction information being indicative of an intra block copy mode; determining a block vector that points to a reference block in a same picture as the current block, the reference block being located within a search range, the search range including reconstructed samples of coding regions comprising a coding tree unit (CTU) of the current block and reconstructed samples of at least one coding region comprising a CTU adjacent to the CTU of the current block; reconstructing at least a sample of the current block based on reconstructed samples of the reference block; and updating the search range for reconstruction of a next coding region such that reconstructed samples of the current block are included in the updated search range and the reconstructed samples of the at least one coding region comprising the CTU adjacent to the CTU of the current block are not available in the updated search range.  
	Thus, Pang and Seregin do not describe updating the search range for reconstruction of a next coding region such that reconstructed samples of the current block are included in the updated search range and the reconstructed samples of the coding regions comprising the CTU adjacent to the CTU of the current block are no longer included in the updated search range. 


Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487



/DRAMOS KALAPODAS/Primary Examiner, Art Unit 2487